Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ted Crawford on April 5, 2022.
The application has been amended as follows: 


Listing of Claims:

1. (Currently Amended) A compute device comprising:
a compute engine;
a network interface controller to communicate with a remote accelerator over a network, wherein the network interface controller includes a local accelerator,
wherein the network interface controller is to:
receive a function to accelerate from the compute engine;
obtain network telemetry data;
determine whether to offload the function to the remote accelerator based on the network telemetry data; and
assign, in response to a determination not to offload the function to the remote accelerator, the function to the local accelerator.

2. (Previously presented) The compute device of claim 1, wherein the network telemetry data is indicative of a level of bandwidth saturation of (i) the network interface controller or (ii) a second network interface controller at an accelerator device that includes the remote accelerator.

3. (Previously presented) The compute device of claim 1, wherein the network interface controller is further to determine requirements of the function, wherein the requirements define parameters to be satisfied during execution of the function, and
wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the requirements of the function.

4. (Previously presented) The compute device of claim 3, wherein to determine the requirements of the function comprises to determine whether the function requires memory coherency, and
wherein to assign the function to the local accelerator comprises to assign the function to the local accelerator in response to a determination that the function requires memory coherency.

5. (Previously presented) The compute device of claim 1, wherein the network interface controller is further to determine a resource usage of the compute device, wherein the resource usage is indicative of a level of usage of resources at the compute device, and
wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the resource usage of the compute device.

6. (Previously presented) The compute device of claim 1, wherein the network interface controller is further to determine a resource usage at an accelerator device that includes the remote accelerator, wherein the resource usage is indicative of a level of usage of resources at the accelerator device, and
wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the resource usage of at the accelerator device.

7. (Previously presented) The compute device of claim 1, wherein the network interface controller is further to determine a present power envelope of the compute device, wherein the present power envelope is indicative of an amount of power presently used by the compute device of a total power envelope available to the compute device, and
wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the present power envelope of the compute device.

8. (Previously presented) The compute device of claim 1, further comprising a processor, and
wherein the network interface controller is further to determine a present power usage of the processor, and
wherein to assign the function to the local accelerator comprises to increase a power envelope of the local accelerator in response to a determination that the present power usage of the processor is less than a reference power threshold value.

9. (Currently Amended) A method for accelerating a function by a compute device of a data center, the method comprising:
obtaining, by the compute device, network telemetry data;
determining, by the compute device, whether to accelerate a function managed by the compute device;
determining, by the compute device and in response to a determination to accelerate the function, whether to accelerate the function using a local accelerator included in a network interface controller at the compute device or offload the function to a remote accelerator based on the network telemetry data; and
assigning, in response to a determination not to offload the function to the remote accelerator, the function to [[a]] the local accelerator 

10. (Previously presented) The method of claim 9, wherein the network telemetry data is indicative of a level of bandwidth saturation of (i) the network interface controller or (ii) a second network interface controller at an accelerator device that includes the remote accelerator.

11. (Previously presented) The method of claim 9, further comprising determining, by the compute device, requirements of the function, wherein the requirements define parameters to be satisfied during execution of the function, and
wherein determining whether to offload the function comprises determining, by the compute device, whether to offload the function to the remote accelerator based on the network telemetry data and the requirements of the function.

12. (Previously presented) The method of claim 9, further comprising determining, by the compute device, a resource usage of the compute device, wherein the resource usage is indicative of a level of usage of resources at the compute device, and
wherein determining whether to offload the function comprises determining, by the compute device, whether to offload the function to the remote accelerator based on the network telemetry data and the resource usage of the compute device.

13. (Previously presented) The method of claim 9, further comprising determining, by the compute device, a resource usage at an accelerator device that includes the remote accelerator, wherein the resource usage is indicative of a level of usage of resources at the accelerator device, and
wherein determining whether to offload the function comprises determining, by the compute device, whether to offload the function to the remote accelerator based on the network telemetry data and the resource usage of the accelerator device.

14. (Previously presented) The method of claim 9, further comprising determining, by the compute device, a present power envelope of the compute device, wherein the present power envelope is indicative of an amount of power presently used by the compute device of a total power envelope available to the compute device, and
wherein determining whether to offload the function comprises determining, by the compute device, whether to offload the function to the remote accelerator based on the network telemetry data and the present power envelope of the compute device.

15. (Previously presented) The method of claim 9, further comprising determining a present power usage of a processor of the compute device, and
wherein assigning the function to the local accelerator comprises increasing a power envelope of the local accelerator in response to a determination that the present power usage of the processor is less than a reference power threshold value.

16. (Currently Amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, causes a compute device to:
obtain network telemetry data;
determine whether to accelerate a function managed by the compute device;
determine, in response to a determination to accelerate the function, whether to accelerate the function using a local accelerator included in a network interface controller at the compute device or offload the function to a remote accelerator based on the network telemetry data; and
assign, in response to a determination not to offload the function to the remote accelerator, the function to [[a]] the local accelerator 

17. (Previously presented) The one or more non-transitory machine-readable storage media of claim 16, wherein the network telemetry data is indicative of a level of bandwidth saturation of (i) the network interface controller or (ii) a second network interface controller at an accelerator device that includes the remote accelerator.

18. (Previously presented) The one or more non-transitory machine-readable storage media of claim 16, wherein the plurality of instructions, when executed, further cause the compute device to determine requirements of the function, wherein the requirements define parameters to be satisfied during execution of the function, and
wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the requirements of the function.

19. (Previously presented) The one or more non-transitory machine-readable storage media of claim 18, wherein to determine the requirements of the function comprises to determine whether the function requires memory coherency, and
wherein to assign the function to the local accelerator comprises to assign the function to the local accelerator in response to a determination that the function requires memory coherency.

20. (Previously presented) The one or more non-transitory machine-readable storage media of claim 16, wherein the plurality of instructions, when executed, further cause the compute device to determine a resource usage of the compute device, wherein the resource usage is indicative of a level of usage of resources at the compute device, and
wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the resource usage of the compute device.

21. (Previously presented) The one or more non-transitory machine-readable storage media of claim 16, wherein the plurality of instructions, when executed, further cause the compute device to determine a resource usage at an accelerator device that includes the remote accelerator, wherein the resource usage is indicative of a level of usage of resources at the accelerator device, and
wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the resource usage of the accelerator device.

22. (Previously presented) The one or more non-transitory machine-readable storage media of claim 16, wherein the plurality of instructions, when executed, further cause the compute device to determine a present power envelope of the compute device, wherein the present power envelope is indicative of an amount of power presently used by the compute device of a total power envelope available to the compute device, and
wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the present power envelope of the compute device.

23. (Previously presented) The one or more non-transitory machine-readable storage media of claim 16, wherein the plurality of instructions, when executed, further cause the compute device to determine a present power usage of a processor of the compute device, and
wherein to assign the function to the local accelerator comprises to increase a power envelope of the local accelerator in response to a determination that the present power usage of the processor is less than a reference power threshold value.

24. (Canceled).

25. (Canceled).

26. (Currently Amended) An apparatus comprising:
a network interface controller, the network interface controller to communicate with a remote accelerator over a network, the network interface controller to include a local accelerator,
wherein the network interface controller is to:
receive a function to accelerate from a processor of a compute device;
obtain network telemetry data;
determine whether to offload the function to the remote accelerator based on the network telemetry data; and
assign, in response to a determination not to offload the function to the remote accelerator, the function to the local accelerator.

27. (Previously presented) The apparatus of claim 26, wherein the network telemetry data is indicative of a level of bandwidth saturation of (i) the network interface controller or (ii) a second network interface controller at an accelerator device that includes the remote accelerator.

28. (Previously presented) The apparatus of claim 26, wherein the network interface controller is further to determine requirements of the function, wherein the requirements define parameters to be satisfied during execution of the function, and
wherein to determine whether to offload the function comprises to determine whether to offload the function to the remote accelerator based on the network telemetry data and the requirements of the function.

29. (Previously presented) The apparatus of claim 28, wherein to determine the requirements of the function comprises to determine whether the function requires memory coherency, and
wherein to assign the function to the local accelerator comprises to assign the function to the local accelerator in response to a determination that the function requires memory coherency.

30. (Previously presented) The apparatus of claim 26, wherein the local accelerator comprises a field programmable gate array (FPGA).



Allowable Subject Matter
Claims 1-23 and 26-30 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing dynamic network accelerator selection by utilizing a NIC with a local accelerator inside; a remote accelerator; and a determination to offload a function to the remote accelerators or to maintain it at the local accelerator, based on telemetry data.  
The claimed invention involves a computing device with a network interface controller (NIC), the NIC including a local accelerator inside. The NIC receives a function to accelerate from a compute engine of the computing device. The NIC also receives telemetry data. Finally, the NIC uses the telemetry data to make a determination as to whether to offload the function to a remote accelerator or whether to assign the function to the local accelerator. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455